Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1
Claim 1 recites the limitation "the intermediate connecting tubes".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3108291 issued to Eason in view of China Patent No. 201067222 issued to Huang.

Regarding claim 1,
Eason discloses a folding bedstead, (Eason: Title) comprising a bed surface support frame (Eason: FIG. 1) and a support leg frame, (Eason: FIG. 1 (13)) wherein the bed surface support frame comprises intermediate connecting pieces (Eason: FIG. 2 (5)) and support units symmetrically arranged at two ends of the intermediate connecting pieces, (Eason: FIG. 2 (6, 12)) each said support unit comprises straight connecting tubes (Eason: FIG. 2 (28)) pivoted to the intermediate connecting  (Eason: FIG. 2 (5)) and a U-shaped bed frame tube (Eason: FIG. 2 (12)) pivoted to outer ends of the straight connecting tubes, (Eason: FIG. 3 see the arrows in how the U-shaped frame folds) and the bed surface support frame is a closed planar frame in an unfolded state; (Eason: FIG. 1) and the support leg frame comprises an intermediate leg frame, lateral leg frames (Eason: FIG. 1 (13a))… and outer leg frames, (Eason: FIG. 1 (13) ... the lateral leg frames arranged on the straight connecting tubes in a folding manner (Eason: FIG. 4 (13a) the legs are arranged on straight connecting tubes in a folding manner see FIG. 7 and FIG. 1) and the outer leg frames are arranged on the U-shaped bed frame tubes in a folding manner. (Eason: FIG. 1 (13))
Eason does not appear to disclose the intermediate leg frame is arranged on the intermediate connecting pieces
However, Huang discloses the intermediate leg frame is arranged on the intermediate connecting pieces, (Huang: FIG. 1 (20) see how (20) is arranged on the intermediate connecting piece at the center of Huang (third leg down))
It would have been obvious for one having ordinary skill in the art to modify the device of Eason to have an intermediate leg frame arranged on the intermediate connecting pieces as taught by Huang since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by adding more legs with no change in their respective functions, and the combination would have yielded nothing more than a bed that has additional support for supporting a person with folding legs in which one of ordinary skill in the art would have recognized as a predictable result.
In addition, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)

Regarding claim 2,
the folding bedstead according to Claim 1, wherein the intermediate leg frame, the lateral leg frames, and the outer leg frames are of a U-shaped structure (Eason: FIG. 1 (13,13a) wherein the leg frames are U-shaped) and each comprise two vertical tubes having ends connected to the bed surface support frame and a horizontal tube connected between the two vertical tubes and supported on a ground. (Eason: FIG. 1 the leg frames have two vertical tubes and a horizontal tube that connects the two vertical tubes)

Regarding claim 8,
	The Eason/Huang combination discloses the folding bedstead according to Claim 1, wherein the outer leg frames are pivoted to the U-shaped bed frame tubes, (Eason: FIG. 1 (13)) and lock devices are arranged between the outer leg frames and the U-shaped bed frame tubes to lock relative positions of the outer leg frames and the U-shaped bed frame tubes. (Eason: FIG. 1 (16))

Regarding claim 10,
	The Eason/Huang combination discloses a folding bed, comprising a folding bedstead and a bed surface laid on the folding bedstead, wherein the folding bedstead is the folding bedstead according to Claim 1. (Huang: FIG. 7 (50))

Regarding claim 11,
	The Eason/Huang combination discloses the folding bedstead according to Claim 10, wherein the intermediate leg frame, the lateral leg frames, and the outer leg frames are of a U-shaped structure (Eason: FIG. 1 (13,13a) wherein the leg frames are U-shaped) and each comprise two vertical tubes having ends connected to the bed surface support frame and a horizontal tube connected between the two vertical tubes and supported on a ground. (Eason: FIG. 1 the leg frames have two vertical tubes and a horizontal tube that connects the two vertical tubes)

Regarding claim 17,
	The Eason/Huang combination discloses the folding bedstead according to Claim 10, wherein the outer leg frames are pivoted to the U-shaped bed frame tubes, (Eason: FIG. 1 (13)) and lock devices are arranged between the outer leg frames and the U-shaped bed frame tubes to lock relative positions of the outer leg frames and the U-shaped bed frame tubes. (Eason: FIG. 1 (16) wherein (16) may be interpreted as a locking device)


Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3108291 issued to Eason in view of China Patent No. 201067222 issued to Huang further in view of U.S. Patent No. 3967330 issued to Zawadowsky.

Regarding claim 3,
	The Eason/Huang combination discloses the folding bedstead according to Claim 2.
Neither reference appears to disclose wherein support connecting rods are connected between middle parts of the two vertical tubes of the intermediate leg frame and between middle parts of the two vertical tubes of each said lateral leg frame.
wherein support connecting rods are connected between middle parts of the two vertical tubes of the intermediate leg frame and between middle parts of the two vertical tubes of each said lateral leg frame. (Zawadowsky: FIG. 1 wherein the connecting rods are connected between the two vertical tubes)
It would have been obvious for one having ordinary skill in the art to modify the device of Eason to support connecting rods as taught by Zawadowsky since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods by adding support connecting rods with no change in their respective functions, and the combination would have yielded nothing more than a bed that has additional support for supporting a person in which one of ordinary skill in the art would have recognized as a predictable result.
Regarding claim 12,
	The Eason/Huang combination discloses the folding bedstead according to Claim 11.
Neither reference appears to disclose wherein support connecting rods are connected between middle parts of the two vertical tubes of the intermediate leg frame and between middle parts of the two vertical tubes of each said lateral leg frame.
However, Zawadowsky discloses wherein support connecting rods are connected between middle parts of the two vertical tubes of the intermediate leg frame and between middle parts of the two vertical tubes of each said lateral leg frame. (Zawadowsky: FIG. 1 wherein the connecting rods are connected between the two vertical tubes)
It would have been obvious for one having ordinary skill in the art to modify the device of Eason to support connecting rods as taught by Zawadowsky since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as .

Claims 4-5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3108291 issued to Eason in view of China Patent No. 201067222 issued to Huang further in view of U.S. Publication NO. 20080256747 issued to Chang.

Regarding claim 4,
The Eason/Huang combination discloses the folding bedstead according to Claim 1, wherein each said intermediate connecting piece has an inverted U-shaped section (Eason: FIG. 1 (5) and is provided with lateral openings formed in the ends of the intermediate connecting piece (Eason: FIG. 4 (5, 9) wherein the lateral openings are there so that pin 9 may be inserted therein) …
Neither reference appears to disclose and a lower opening facing downwards, the straight connecting tubes at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces.
However, Chang discloses and a lower opening facing downwards, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces. (Chang: FIG. 5 (60) wherein the the straight connecting tubes (Chang: FIG. 5 (10, 20)) at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, (Chang: FIG. 5 (60))
It would have been obvious for one having ordinary skill in the art to modify the device of Eason to have a lower opening facing downwards, the straight connecting tubes at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces as taught by Chang since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than an easier way to assemble and fold the bed in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 5,
The Eason/Huang combination discloses the folding bedstead according to Claim 1 … the folding bedstead further comprises first connecting pieces, (Eason: FIG. 3 (16)) … and when the bed surface support frame is unfolded, stable triangular fixing structures are formed by the first connecting pieces, the lateral leg frames, and the U-shaped bed frame tubes. (Eason: FIG. 3, see below with regards to the rearrangement of parts/design consideration with the triangular structures that would result in combination with the rearrangement of parts rejection)

However, Chang discloses wherein the rotary bases (Chang: [0021] see also FIG. 5 (61)) are pivoted to the straight connecting tubes, (Chang: FIG. 5 (20)) and the lateral leg frames are fixedly connected to the rotary bases. (Chang: FIG. 5 (40), wherein (40) is fixedly connected to (60))
However, minor differences between the prior art and a claimed device may be a matter of design choice absent evidence to the contrary. See In re Rice, 341 F.2d 309, 314 (CCPA1965). Appellant presents no evidence to the contrary on this matter. The law deems obvious those modest, routine, everyday, incremental improvements of an existing product or process that do not involve sufficient inventiveness to merit patent protection. See Ritchie v. Vast Resources, Inc., 563 F.3d 1334,1337 (Fed. Cir. 2009); see also KSR, 550U.S.at419 (discouraging granting patent protection to advances that would occur in the ordinary course without any real innovation).

Regarding claim 13,
The Eason/Huang combination discloses the folding bedstead according to Claim 10, wherein each said intermediate connecting piece has an inverted U-shaped section (Eason: FIG. 1 (5) and is provided with lateral openings formed in the ends of the intermediate connecting piece (Eason: FIG. 4 (5, 9) wherein the lateral openings are there so that pin 9 may be inserted therein) …
a lower opening facing downwards, the straight connecting tubes at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces.
However, Chang discloses and a lower opening facing downwards, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces. (Chang: FIG. 5 (60) wherein the hinge device shows the leg frame (40) stretching into the intermediate piece via lower opening (63)) the straight connecting tubes (Chang: FIG. 5 (10, 20)) at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, (Chang: FIG. 5 (60))
It would have been obvious for one having ordinary skill in the art to modify the device of Eason to have a lower opening facing downwards, the straight connecting tubes at the two ends of the intermediate connecting pieces stretch into the intermediate connecting pieces via the lateral openings to be pivoted to the intermediate connecting pieces, and the intermediate leg frame stretches into the intermediate connecting pieces via the lower openings to be fixed to the intermediate 16connecting pieces as taught by Chang since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than an easier way to assemble and fold the bed in which one of ordinary skill in the art would have recognized as a predictable result.

claim 14,
The Eason/Huang combination discloses the folding bedstead according to Claim 10 … the folding bedstead further comprises first connecting pieces, (Eason: FIG. 3 (16)) … and when the bed surface support frame is unfolded, stable triangular fixing structures are formed by the first connecting pieces, the lateral leg frames, and the U-shaped bed frame tubes. (Eason: FIG. 3, see below with regards to the rearrangement of parts/design consideration with the triangular structures that would result in combination with the rearrangement of parts rejection)
Neither reference appears to disclose wherein the rotary bases are pivoted to the straight connecting tubes, and the lateral leg frames are fixedly connected to the rotary bases… and two ends of each said first connecting piece are respectively pivoted to one said lateral leg frame and the corresponding U-shaped bed frame tube;
However, Chang discloses wherein the rotary bases (Chang: [0021] see also FIG. 5 (61)) are pivoted to the straight connecting tubes, (Chang: FIG. 5 (20)) and the lateral leg frames are fixedly connected to the rotary bases. (Chang: FIG. 5 (40), wherein (40) is fixedly connected to (60))
However, minor differences between the prior art and a claimed device may be a matter of design choice absent evidence to the contrary. See In re Rice, 341 F.2d 309, 314 (CCPA1965). Appellant presents no evidence to the contrary on this matter. The law deems obvious those modest, routine, everyday, incremental improvements of an existing product or process that do not involve sufficient inventiveness to merit patent protection. See Ritchie v. Vast Resources, Inc., 563 F.3d 1334,1337 (Fed. Cir. 2009); see also KSR, 550U.S.at419 (discouraging granting 


Allowable Subject Matter
Should the applicant overcome the 112 rejection for claim 1, claims 6-7, 9, 15-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
3/1/2021